Sallisaw Recreation Area — Multiple Tracts Multiple tracts may be designated as the "Sallisaw Recreation Area". The funds appropriated may be used for the capital improvement of the "Sallisaw Recreation Area whether it be composed of one or several distinct tracts. The 31st Legislature, First Session, made an appropriation in O.S.L. 1967, Chapter 385 Section 3, as follows: ". . . for Capital Improvements of the following projects; including purchase of equipment and any other necessary expenses: "Sallisaw Recreation Area 25,000.00." Pursuant to the authority granted in 74 Ohio St. 1103 [74-1103] (1967) "to develop and administer planning, development, recreation and promotional activities of the State" the Industrial Development and Park Commission acquired an eighteen (18) acre lease from the City of Sallisaw. The leased area was designated as the "Sallisaw Recreation Area".  Subsequently, the City of Sallisaw has proposed that a second tract also be developed as a part of the "Sallisaw Recreation Area." You ask 1. "Was it the intent of the Legislature that `Sallisaw Recreation Area' be one (1) area or multiple areas? 2. "Would it be legal to expend the funds appropriated on any or multiple areas as long as they were referred to as `Sallisaw Recreation Area'?" In answer to your first question, we find no prohibition against the "Sallisaw Recreation Area" being composed of multiple tracts. "Area" is defined as "a tract, space, basin or a broad part of land" dedicated to a particular use. Maisen v. Maxey, Tex. Civ. App., 27 N.E.2d 590. By usage in this State, "area" may be several separate and noncontiguous tracts of land. An example of this usage is the Cherokee Recreation Area on Grand Lake which is composed of three separate smaller tracts. Therefore, it is the opinion of the Attorney General that multiple tracts may be designated as the "Sallisaw Recreation Area." In answer to your second question, it is the opinion of the Attorney General that the funds appropriated may be used for the capital improvement of the "Sallisaw Recreation Area" whether it be composed of one or several distinct tracts.  (Brian H. Upp)